DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 09/30/2021. Claims 1-16 were pending. Claims 4, 5 and 10 have been cancelled.   Claims 1-3, 6-9, 11, 12, 14 and 16 have been amended. Claims 1-3, 6-9 and 11-16 are now pending.  Claims 1-3, 6-9 and 11-16 are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1-16 under 35 U.S.C. § 112 (b) set forth in the Office Action of 07/09/2021 is withdrawn in response to the Amendments filed on 09/30/2021. 
The Objection to Drawing set forth in the Office Action of 07/09/2021 is withdrawn in response to the Supplemental Drawing filed on 09/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 6 it is not clear how to interpret the limitation “flexibility”? Any material has a certain degree of flexibility and as claimed in claim 6 the said limitation appeared as a relative term. Perhaps in the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-9, 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0075219 to Iwaya (Iwaya) in view CN202737037 to Luo (Luo). 
Regarding claim 1, Iwaya discloses an electrode assembly, wherein plurality of unit electrodes and a plurality of separators are alternately laminated, wherein electrode being entirely made of a solid electrode mixture without a current collector  (Fig. 2e), 
Luo teaches a battery positive electrode structure wherein positive electrode sheet split (broken) into  two smaller part 1 and 2 and connected side by side (re claim 2) by adhesive tape 3 (Fig. 1, para 9). Luo also teaches that use a shorter electrode plates provide certain advantages such as improvement in manufacturing process (para 7) and battery quality (para 11). 
Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly of Iwaya (see Fig. 16 below) by dividing electrode sheets into at least two parts connected side by side as taught by Luo, because such modification would provide certain advantages such as improvement in manufacturing process (para 7) and battery quality (para 11). Since Luo does not expressly disclose a use of a binder for connecting pieces of the electrode sheet, the adhesive tape was used. However, since Iwaya teaches the use of binders (para 23, para 122), one skilled in the art could readily conclude that the use of adhesive tape is not necessary, and electrode sheets will stay integrally formed (re claim 3) by the appropriate binder. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 7, modified Iwaya discloses the invention as discussed above as applied to claim 1 and incorporated therein. Regarding the limitation: “wherein an end of the electrode tab is attached to the unit electrode by applying heat and a pressure in a state of overlaying the unit electrode”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claims 8 and 9, Iwaya discloses a method for manufacturing an electrode assembly, the method comprising: an electrode manufacturing step comprising pressing a solid electrode mixture to manufacture a plurality of electrodes,  an electrode assembly manufacturing step comprising alternately laminating the plurality of unit electrodes manufactured in the unit electrode manufacturing step and one or more separators to manufacture an electrode assembly, wherein the solid electrode mixture is formed by mixing an electrode active material with at least one or more of a conductive material and binder (Iwaya, para 77, para 79, para 27-solid electrolyte act as a separator, para 30).
Iwaya does not expressly disclose step comprising connecting the plurality of electrodes manufactured in the electrode manufacturing step to each other to manufacture a unit electrode side by side.
Luo teaches a battery positive electrode structure wherein positive electrode sheet split (broken) into  two smaller part 1 and 2 and connected side by side (re claim 9) by adhesive tape 3 (Fig. 1, para 9). Luo also teaches that use a shorter electrode plates provide certain advantages such as improvement in manufacturing process (para 7) and battery quality (para 11). 
Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly of Iwaya (see Fig. 16 below) by dividing electrode sheets into at least two parts connected side by side as taught by Luo, because such modification would provide certain 
 Regarding the step comprising connecting the plurality of electrodes manufactured in the electrode manufacturing step to each other to manufacture a unit electrode, since modified Iwaya discloses  the electrode sheets connected side by side (re claim 9) said step is necessarily present. 
  Regarding claim 12, modified Iwaya discloses wherein the unit electrode manufacturing step further comprises a process of applying heat and a pressure to the unit electrode in which the plurality of electrodes are connected attached to each other to increase adhesion of the plurality of electrodes (Iwaya, para 106)
Regarding claims 13 and 14 modified Iwaya discloses wherein at least a third electrode is stacked on one of the at least two electrodes (Fig. 16).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add at least one more to the electrode assembly of modified Iwaya, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B)
Regarding claims 15 and 16, modified Iwaya discloses the invention as discussed above as applied to claims 8 and 9. Since modified Iwaya discloses the 
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable US 2010/0075219 to Iwaya (Iwaya) in view CN202737037 to Luo and further in view of US 20160268580 (Yi).
Regarding claim 6, modified Iwaya discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Iwaya does not expressly disclose wherein the electrode tab is provided as an electrode wire having flexibility and conductivity.
Yi teaches rechargeable battery (Title) wherein an electrode tab included a wire having bent portion (flexibility). Therefore, using wire as the electrode tab is well known known in the art. Regarding the limitation “conductive”, one skilled in the art can appreciate the electrode tabs being electrically conductive in order to provide electricity from the electrodes to the external terminals. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make electrode tabs of modified Iwaya as conductive wire as taught by Yi, because the simple substitution of one known element for another is likely to be obvious when predictable results, such improvement of flexibility with connection, are achieved. See KSR International Co. v. Teleflex Inc.
Regarding claim 11, modified Iwaya discloses the invention as discussed above as applied to claim 8 and incorporated therein. Modified Iwaya does not   expressly disclose the step wherein the electrode tab is provided as an electrode wire having flexibility and conductivity.
Yi teaches rechargeable battery (Title) wherein an electrode tab included a wire having bent portion (flexibility). Therefore, using wire as the electrode tab is well known known in the art. Regarding the limitation “conductive”, one skilled in the art can appreciate the electrode tabs being electrically conductive in order to provide electricity from the electrodes to the external terminals. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to use conductive wires as taught by Yi in the step of attachment   electrode tabs of modified Iwaya because the simple substitution of one known element for another is likely to be obvious when predictable results, such improvement of flexibility with connection, are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Alternatively claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0075219 to Iwaya (Iwaya) in view CN202737037  to Luo and further in view of US 20100291442  (Wang).
Regarding claim 12, modified Iwaya discloses the invention as discussed above as applied to claim 8 and incorporated therein. In addition, modified Iwaya teaches that each electrode layers can be pressed or attached to each other, but does not expressly teaches adhesion. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide step of forming adhesion . 
Response to Arguments
Applicant’s arguments with respect to claim 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

: 18818316, Decision_to_grant_a_European_patent, 2021-11-18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.